Citation Nr: 0017380	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-14 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Service connection for degenerative disc disease of the 
cervical spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to 
February 1986, from October 1986 to April 1987, and from 
April 1988 to August 1995.  

This appeal arises from an August 1998 decision that denied 
service connection for degenerative disc disease of the neck.  
The veteran requested a hearing before the Board of Veterans' 
Appeals (Board) that was to be held in November 1999, but he 
failed to report for that hearing.  Accordingly, the 
veteran's claim is properly before the Board for disposition 
at this time.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran did not report any cervical spine symptoms 
during his periods of active military service, and there are 
no service medical records pertaining to a cervical spine 
condition.  

3.  According to Department of Veterans Affairs (VA) 
outpatient treatment records, the veteran was diagnosed with 
probable cervical disc disease in mid-August 1996.

4.  The veteran has not presented competent evidence of a 
relationship between any neck pains experienced during active 
service and his current degenerative disc disease of the 
cervical spine.






CONCLUSION OF LAW

The claim for service connection for degenerative disc 
disease of the cervical spine is not well grounded.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial inquiry is whether the veteran's claim is well 
grounded.  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
held that, under 38 U.S.C. § 5107(a) (West 1991), VA has a 
duty to assist only those claimants who have established well 
grounded (i.e., plausible) claims.  More recently, the United 
States Court of Appeals for Veterans Claims held that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999) (per 
curiam).  The threshold question is whether a claimant has 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded.  If 
a claimant meets this threshold requirement, VA's duty to 
assist in developing the facts pertinent to the claim under 
38 U.S.C.A. § 5107(a) is triggered. 

A well grounded claim requires (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table).  If the determinative issue involves 
medical causation, medical etiology, or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468. 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  
Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

The truthfulness of evidence is presumed for purposes of 
determining if a claim is well grounded.  Robinette v. Brown, 
8 Vet. App. 69, 75-76; King v. Brown, 5 Vet. App. 19, 21 
(1993).  The Court has further held that "[w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded-claim requirement of 
section 5107(a)."  Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995) (emphasis added); see also Espiritu  v. Derwinski, 2 
Vet. App. 492, 494 (1992).  If the claimant has not presented 
a well-grounded claim, then the appeal fails as to that 
claim, and the Board is under no duty under 38 U.S.C.A. 
§ 5107(a) to assist the claimant any further in the 
development of that claim.  Epps, 126 F.3d at ; Murphy, 
1 Vet. App. at 81.  Cf. Morton v. West, 12 Vet. App. 477 
(July 14, 1999) (VA cannot assist a claimant in developing a 
claim which is not well grounded).  

Under principles of direct service connection, compensation 
is payable to a veteran "[f]or disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service. . . ."  38 U.S.C.A. §§ 1110, 1131 
(West 1991).

On his April 1995 report of medical history prepared in 
connection with his separation from active service, the 
veteran reported having swollen or painful joints and not 
being sure if he had arthritis, but there was no indication 
on the form that these pains involved his neck.  On the 
contrary, he mentioned left arm weakness, leg cramps, and 
pains in his hands and left foot, but not any neck pains.  
Indeed, upon a thorough review of the veteran's service 
medical records, the Board finds that the veteran neither 
complained of nor was treated for neck pain or other neck-
related symptoms during his active service.  While he was 
treated numerous times for various episodes of low back pain 
involving the lumbosacral spine (including private emergency 
services treatment in December 1994), there were no cervical-
spine related complaints.  Therefore, there is no evidence in 
the service medical records that he manifested or incurred 
neck symptoms or a cervical spine condition during his active 
military service.

Moreover, the veteran has not presented any competent 
evidence of a relationship between his active military 
service and his current degenerative disc disease of the 
cervical spine.  He has testified that he had neck pains 
during service and that he took Ibuprofen for those pains.  
However, his statements regarding in-service neck pains are 
not competent to establish the existence of a cervical spine 
condition during his active military service or to establish 
a relationship between his active military service and his 
current degenerative disc disease of the cervical spine.  See 
Espiritu, 2 Vet. App. at 494 (layperson is generally not 
competent to provide an opinion on matters requiring medical 
knowledge, such as medical causation).

Based on the evidence that is now of record, the first 
clinical evidence of degenerative disc disease of the 
cervical spine is a mid-August 1996 VA outpatient treatment 
record that mentioned probable cervical disc disease.  In 
certain circumstances, service connection is available on a 
presumptive basis for certain conditions that become manifest 
to a certain degree within one year after separation from 
active service.  See 38 U.S.C.A. §§ 1110, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  However, degenerative disc 
disease of the cervical spine is not one of those conditions 
for which presumptive service connection is available.  
Therefore, the August 1996 VA treatment record does not serve 
to render the veteran's service connection claim well 
grounded.  

The veteran indicated that he sought private medical 
treatment for neck pains in October 1995.  In Robinette v. 
Brown, 8 Vet. App. 69, 77, 80 (1995), the Court held that, 
under certain circumstances where VA is on notice of the 
possible existence of relevant evidence, VA is statutorily 
required to notify a claimant of the need to submit that 
evidence in order to "complete" an application for 
benefits.  See 38 U.S.C.A. § 5103(a) (West 1991).  The 
veteran's October 1998 hearing testimony placed VA on notice 
of records that are relevant to the specific questions at 
issue in the veteran's claim.  See McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997); Beausoleil v. Brown, 8 Vet. 
App. 459, 465 (1996).  VA has attempted to inform the veteran 
of the evidence needed to complete his application for 
benefits.  Indeed, at the October 1998 hearing the hearing 
officer asked the veteran if he would like to submit the 
records from his private physician or if he would like VA to 
seek to obtain those documents; the veteran replied that he 
would submit those documents to the RO via his service 
representative.  Moreover, in a February 1999 supplemental 
statement of the case mailed to both the veteran and his 
representative, the RO indicated that the veteran had not 
submitted the private medical records.  Therefore, VA has 
fulfilled any obligation to inform the veteran of the 
evidence necessary to complete his application for benefits.

Indeed, the United States Court of Appeals for Veterans 
Claims has held in the context of a well grounded claim that 
the duty to assist is not a "one-way street" and that 
"[i]f a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Similarly, here, where there is not yet a well grounded 
claim, the veteran cannot passively wait for VA assistance 
where he has the information necessary to obtain that 
information or where he has indicated that he would obtain 
that private medical information.

However, the Board notes that, in the future, if the veteran 
obtains additional and relevant evidence regarding his claim 
(such as private medical records), he may seek to reopen his 
claim. 

The Board also notes an error in the February 1999 
supplemental statement of the case that was prepared in 
connection with this claim.  In that document, the RO 
indicated that the veteran's service ended in April 1995 and 
that the first mention of a neck condition was in August 
1996.  The veteran was separated from service in August 1995.  
However, this error does not affect the outcome of this case.  
First, the RO thoroughly considered all of the veteran's 
service medical records.  Second, there is no evidence of a 
cervical spine condition in the time period between April 
1995 and August 1995.  Third, as noted above, a cervical 
spine condition is not one of those conditions for which 
presumptive service connection is available absent the 
manifestation of an arthritic process to the required extent 
during the pertinent time frame.  Therefore, whether the 
veteran was separated from active service in April 1995 or in 
August 1995, the August 1996 VA treatment record discussing 
probable cervical disc disease does not render the veteran's 
claim well grounded on either a direct or a presumptive 
service connection basis.


ORDER

Service connection for degenerative disc disease of the 
cervical spine is denied as not well grounded.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

